Citation Nr: 0215962	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  95-28 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes, including on the basis of the extra-
schedular provision, 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim 
seeking entitlement to a nonservice-connected (NSC) pension.  
In May 1997, the veteran's spouse testified at an RO hearing.

In October 1998, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran has no service-connected disabilities.

3.  The veteran's NSC disabilities consist of an antisocial 
personality disorder evaluated as 10 percent disabling, and 
claimed hearing loss and back disorder, all evaluated as 
noncompensable.

4.  The veteran was born in March 1949, attended college for 
two years, and previously worked as a welder.  He last worked 
in 1977.

5.  The veteran's non-misconduct disabilities are not 
productive of total disability and are not sufficient to 
preclude the average person from following a substantially 
gainful occupation; considering the veteran's age, education 
and occupational history, his non-misconduct disabilities do 
not permanently preclude him from engaging in substantially 
gainful employment.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.301, 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
The VCAA became effective on November 9, 2000.  This law not 
only did away with the concept of a well-grounded claim, but 
also imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's NSC pension claim 
have been properly developed as service, VA and private 
medical records, a July 1997 VA field investigation report, 
and VA examination reports dated in September 1994, June 
1996, August 1997, and March 2002 have been associated with 
the claims file.

With regard to the RO's compliance with the October 1998 
Board remand instructions, the Board notes that the RO was 
instructed to schedule the veteran for another psychiatric 
examination by two physicians who had not previously examined 
the veteran and to have the examiners clarify the differing 
psychiatric diagnoses, indicate that a review of the claims 
file was undertaken prior to examination of the veteran and 
render an opinion as to severity of said disorder(s) and the 
effect on the veteran's ability to obtain and maintain 
employment.  The March 2002 VA examiners fully reviewed the 
medical record and claim file before and after the 
examination, diagnosed the veteran with cannabis dependence 
and alcohol dependence, partial remission by history, and 
antisocial personality disorder by record, and indicated that 
these diagnosed disorders impaired the veteran's family and 
occupational functions.

In compliance with the Board's October 1998 remand, the RO 
also asked the veteran to furnish the names and addresses of 
all health care providers who had treated him for NSC 
disorders and to sign authorizations for release of such 
information.  In October 1999, the veteran replied to the 
RO's May 19, 1999 letter and submitted treatment records from 
the Centro Salud Mental de Manati (Manati Community Mental 
Health Center) dated from 1985 to 1999.  In April 2002, the 
RO issued a supplemental statement of the case (SSOC) as 
required by the Board's remand.  Given the foregoing, the 
Board finds that the RO has substantially complied with the 
Board's October 1998 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the VA 
examination reports and private treatment reports, which 
evaluate the status of the veteran's health, are adequate for 
determining whether NSC pension benefits are warranted.

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by various informational letters, a May 1995 
statement of the case and SSOCs issued in February and July 
1996, January 1998 and April 2002, various rating decisions, 
and the Board remand, as VA advised the veteran of what must 
be demonstrated to establish entitlement to NSC pension 
benefits and the notice and duty to assist provisions of the 
VCAA.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to a NSC pension.  This is so because the RO 
specifically notified him of the requirements needed for 
entitlement to a pension and discussed his claim on the 
merits in an April 2002 SSOC.  The RO notified the appellant 
that his substance abuse disorder could not be considered as 
a disability for determination of pension benefits under 
38 C.F.R. § 3.301 (2001) and that there must be evidence that 
he was unemployable due to other disabilities.  Moreover, all 
of the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA, his procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

I. Factual Background

The veteran contends, in essence, that he is entitled to a 
NSC pension.  Specifically, he asserts that, because of his 
psychological disorder, he is not able to obtain and maintain 
any employment.  He believes that the importance of his abuse 
of alcohol and other substances has been overstated.  
Overall, he believes that a NSC pension is warranted.

Service medical records show that the veteran was seen once 
for back pain, which resolved with treatment.  In May 1974, 
the veteran was brought in for drug evaluation.  A June 1974 
record indicates that the toxicology results were positive.  
The veteran denied any further drug abuse.  His July 1974 
separation examination report showed normal clinical findings 
and noted that the veteran refused to take a hearing test, 
stating that his hearing was normal. 

Polysubstance abuse is noted as far back as 1985.  In regards 
to the veteran's psychological disorder, the medical evidence 
of record indicates that he has a long history of 
psychological problems.  A February 1985 community mental 
health screening form indicates that the veteran claimed he 
had severe headaches and was seeking help for insomnia and 
anger, particularly in regards to his wife.  The veteran 
reported that he had not worked in about 7 or 8 years and 
indicated that he had studied for an associates degree in 
commercial administration at the American College.  But he 
stated that he had to give up his studies because he forgot 
everything.  

VA hospital records indicate that he was hospitalized in 
March and April 1985 with symptoms of restlessness, suicidal 
thoughts, and hearing of voices.  Physical and neurological 
examinations were within normal limits.  Toxicology results 
were positive for marijuana.  A history of alcohol abuse was 
also reported.  During his stay there was no evidence of 
psychotic content and it was noted that in a few days he was 
free of suicidal ideas and he was transferred to an open 
ward.  An evaluation by the treatment team revealed that the 
veteran's main problems were alcohol abuse, bouts of 
aggressiveness and marijuana abuse.  The veteran failed to 
return from a pass.  Diagnoses were alcohol and marijuana 
abuse (Axis I) and antisocial personality (Axis II).

Community mental health progress notes for May and June 1985 
reveal that the veteran complained of hearing voices and 
seeing colors, insomnia, agitation and headaches.  He was 
given Mellaril and Vistaril and reported that the medications 
were doing him good.  

At a July 1985 private mental status examination, the veteran 
reported hearing noises and seeing animals and birds.  He 
stated that he had bad thoughts and was anxious.  His affect 
was appropriate.  His mood was normal but slightly depressed.  
The diagnosis was deferred and it was recommended that he 
undergo psychotherapy and pharmacotherapy.

An October 1985 private psychiatric evaluation report 
reflects that the veteran had little capacity to establish 
interpersonal relationships, did not make eye contact, and 
had diminished thought process, including auditory 
hallucinations.  The veteran's intellectual capacity was 
preserved and he was well oriented, but he did not have 
insight.  Diagnosis was paranoid schizophrenia.  The report 
indicates that the veteran was "totally disabled in 
regularly and substantially performing his habitual job."  
The veteran was seen on an outpatient basis from 1985 to 
September 1988.  Another private medical record shows that he 
was prescribed Thorazine and Cogentin in 1988.

In March 1987, the veteran submitted his original NSC pension 
claim, which the RO denied in a March 1988, noting that the 
veteran's disabilities were the result of his own willful 
misconduct.  The RO confirmed this denial in June and October 
1988 rating decisions.  

In a June 1989 decision, the Board denied the veteran's claim 
seeking entitlement to a permanent and total disability 
rating for pension purposes.  The Board explained that while 
there was evidence of hallucinations and referential 
ideations at the veteran's most recent examination, it had 
not been shown that with adequate treatment, improvement 
might not be anticipated.  Moreover, the veteran's primary 
alcoholism and drug abuse were considered by regulation to be 
of willful misconduct origin and as such could not be 
considered in determining entitlement to pension benefits.  
The Board acknowledged the private physician's opinion that 
the veteran might be precluded from performing his usual work 
as a welder, but added there were less demanding positions 
available that the veteran could perform despite his 
disability for which his two years of college could qualify 
him.

In March 1991, the veteran asked to reopen his NSC pension 
claim.  His request was accompanied by a May 1990 private 
physician's letter which indicated that the veteran was being 
treated at that time for headaches and a nervous condition 
"yet undetermined."  An accompanying August 1985 Office of 
the Registrar, American College of Puerto Rico, document 
showed that the veteran had a cumulative average of 1.42, had 
completed three consecutive semesters and 57 credits, and was 
being suspended for unsatisfactory academic performance.  
Letters from prospective employers and neighbors showed that 
he was unable to work due to his mental problems. 

A June 1991 private psychiatric evaluation report reflects 
that the veteran complained of insomnia and that he heard 
voices.  He admitted to nightmares, headaches, and 
forgetfulness.  Mental status examination revealed anxiety, 
seriousness, and preoccupation.  Thought content involved 
auditory hallucinations, ideas of insufficiency, conversion 
to physical symptoms, and poor impulse control.  Diagnosis 
was schizoaffective disorder.  It was concluded that the 
veteran was partially disabled in a substantial way.

In a July 1991 rating decision, the RO denied claims for 
service connection for a psychiatric disorder and for hearing 
loss since service medical records were negative for any of 
these disorders and confirmed the denial of NSC pension 
benefits.  Although the veteran filed a notice of 
disagreement with the denial of service connection for 
antisocial personality disorder and hearing loss, he failed 
to perfect his appeal and the decision became final.

In an October 1991 rating decision, the RO denied a claim for 
service connection for a back disorder.

A July 1993 community mental health note reveals that the 
veteran stopped coming to the center [in 1988] because he was 
being attended at the VA.  But since 1989, the veteran stated 
that he had not been to the VA nor had he received 
psychiatric treatment elsewhere.  He reported that he decided 
to reactivate his case because of a lot of anger and 
insomnia.  Subsequent progress notes through January 1999 
show an intermittent treatment pattern.

A December 1993 private medical record indicates a diagnosis 
of "rule out" schizoaffective disorder.

A September 1994 VA psychiatric examination report reveals 
that the veteran appeared in contact with reality and that 
his responses were relevant and coherent.  The veteran 
described symptoms of anxiety and poor impulse control.  He 
was not delusional, actively hallucinating, or suicidal.  
Affect was constricted, mood was sullen, and memory was 
preserved.  Insight was markedly poor.  Toxicology was 
positive for very high levels of cannabis, indicating that he 
was actively using the substance.  Diagnoses were substance 
use disorder (cannabis and alcohol dependence) and antisocial 
personality.

At a September 1994 VA general medical examination, the 
veteran reported that he had not been gainfully employed 
since his discharge in 1974.  He had lived on food stamps and 
financial assistance from the Social Services Department.  He 
had a history of heavy alcohol intake and marijuana abuse.  
The veteran claimed that marijuana helped him to gain 
appetite and sleep and tranquilize him.  He admitted to using 
marijuana occasionally.  He complained of nervousness and 
hearing voices (murmurs).  The veteran also claimed to suffer 
from occasional joint pain in the knees and feet.  He stated 
that he had had gonococcal urethritis about 25 years ago.  On 
examination, the veteran was able to squat, stoop, and walk 
on toes and heels without difficulty.  Lasegue sign was 
negative.  Straight-leg raising was to 50 degrees on the 
right to 70 degrees on the left.  His posture was erect and 
gait was normal.  On examination of the ears, there were no 
abnormal findings.  The veteran had hypoactive knee jerks.  
There was no Babinski and Romberg sign was negative.  No 
sensory motor deficit was noted.  The diagnosis was 
gonococcal urethritis by history.

In a February 1995 rating decision, the subject of this 
appeal, the RO denied the veteran's claim for a NSC pension, 
noting that his primary disability is the result of the 
veteran's own willful misconduct and that the evidence did 
not show that his disabilities were so severe as to preclude 
some type of gainful employment.  

A March 1995 private medical record indicates that the 
veteran was prescribed Mellaril, Benadryl, and Vistaril.  
Diagnosis was rule out schizoaffective disorder.

A January 1996 private medical record indicates that the 
veteran was prescribed Thorazine, as well as other 
medications.  Diagnosis was brief reactive psychosis.

A June 1996 VA examination report indicates that the veteran 
stated that he was unemployed and had been so since his 
separation from service.  He reported that he was unable to 
keep jobs due to his irritability, aggressiveness and 
problems with his family and neighbors.  On examination, the 
veteran was clean, adequately dressed and groomed.  He was 
alert and oriented times three.  His mood was slightly 
depressed.  His affect was constricted.  His attention was 
good.  His concentration and memory were fair.  His speech 
was clear and coherent.  He was not hallucinating.  He was 
not suicidal or homicidal.  His insight and judgment were 
fair.  No thought or perceptual disorders were elicited.  He 
exhibited good impulse control.  The diagnosis from the 
September 1994 VA examination was continued.  No Global 
Assessment of Functioning (GAF) score was specified.  It was 
noted that the veteran was seen with a hospital record only, 
and that no record of hospitalization or use of pharmacy was 
in the computer file.

At a May 1997 RO hearing, the veteran accompanied his wife 
but did not testify.  The veteran's spouse testified that she 
met the veteran within six months after his discharge from 
service and that he went to the American College for two 
years but was always on probation and was unsuccessful 
studying.  After that, the veteran worked for three months as 
a welder but he walked out because the factory was too hot 
and he was suffocating.  She stated that the veteran also 
tried mechanics; he used to put in carburetors, but stopped 
when his mechanic jobs turned out wrong.  Generally, the 
veteran reads the Bible and newspaper in the morning, walks 
to town for coffee, eats one meal daily, and watches 
television or walks when he cannot sleep at night.  The 
veteran's wife said that the veteran complained about his 
legs hurting and that they looked liked he had little spots 
(like blood) on them at times and would disappear later.  She 
testified that he also complained about hearing voices and 
that he goes to the mental health center monthly where he 
receives medication.  The veteran's representative indicated 
that the veteran was still a patient at the mental health 
center in Manati and was taking Mellaril, Benadryl and 
Vistaril for his nervous condition.  The veteran's spouse 
testified that when the veteran started drinking he would 
drink every day for a month, but that he had not had alcohol 
for a year.  He also used marijuana at times.  She admitted 
that the veteran had not tried to find a job in the last two 
years because he was use to a certain routine.  The veteran's 
representative requested that the veteran be re-examined and 
that a field survey be performed.

A July 1997 social and industrial field survey report 
revealed that the veteran lived in public housing and that 
his apartment was clean and adequately furnished.  The 
veteran stated that his main complaint was being very 
aggressive against everyone believing that people looked at 
him and wanted to harm him.  When the veteran cannot sleep, 
he will walk aimlessly in his neighborhood at 2 or 3 in the 
morning.  He also walks aimlessly during the day picking up 
all kinds of objects from the streets.  The veteran indicated 
that he had been informed that he screams and laughs alone.  
He does not do any tasks at home.  A neighbor reported that 
the veteran is secluded at home most of the time, that he 
might hit balls with a baseball bat, and once threw a stone 
at someone.  But the neighbor indicated that the veteran had 
never physically attacked anyone nor had he been arrested.  
The project administrator indicated that the he had not had 
any complaints about the veteran's behavior since he moved to 
the project. 

An August 1997 VA examination report reveals that the 
veteran's mood was slightly depressed and his affect blunted.  
His attention was good.  Memory and concentration were fair.  
He was not suicidal or homicidal.  He exhibited good impulse 
control.  Toxicology results from July 1997 were positive for 
cannabis.  The veteran stated that everyone smokes in his 
neighborhood and that is why his results were positive.  
Diagnoses were alcohol and cannabis dependence (Axis I) and 
antisocial personality (Axis II).  A GAF score of 65 was 
reported.  The examiners opined that the veteran's inability 
to work was related to his Axis I and II diagnoses.

A March 2002 VA examination report indicates that the veteran 
had two years of college and worked as a welder until 1977.  
A review of the evidence showed that he had a history of a 
neuropsychiatric disorder dating back to April 1985, when the 
veteran was hospitalized at the Hato Rey Psychiatric 
Hospital.  There he was diagnosed with alcohol and cannabis 
abuse as well as antisocial personality disorder.  Since May 
1985 the veteran has had follow-up treatment at the Manati 
Community Mental Health Center, where he was diagnosed with 
schizophrenia, paranoid type, and schizoaffective disorder.  
It was noted that multiple VA examinations in 1994, 1996, and 
1997 as well as Hato Rey Psychiatric Hospital reports reveal 
diagnoses of alcohol and cannabis dependency and antisocial 
personality disorder.  Laboratory testing for toxicology in 
September 1994 and July 1997 support the substance abuse 
diagnoses.  There was no evidence that the veteran had 
received psychiatric treatment at the San Juan VA Medical 
Center.  The veteran reported that for the past year he had 
received no psychiatric treatment because the mental health 
center he attended was closed and he had not been referred 
for any further care.  He complained that he had a hearing 
problem and that his memory was not good, and that he had 
problems falling asleep and took a red and yellow pill that 
helped with his insomnia.  But he could not recall the dose 
or the last time that he took this medication.  The veteran 
claimed that he was last employed in 1977 and was unable to 
work.  He denied receiving any government financial support 
services, although he lived in a public housing apartment and 
a July 1997 VA social and industrial field survey had 
reported that the veteran was unemployed and received $400 in 
support at that time.  No evidence of severe social or family 
impairment was documented during the field survey.  The 
veteran complained of a long-standing memory problem, 
insomnia, hearing a voice "like one knocking at a door and 
calling my name two or three times per month," an inability 
to hear well, and financial problems.  On examination, the 
veteran walked without any gait disturbances.  He was dressed 
and groomed with moderate hygiene, unkempt.  The veteran was 
alert and calm with appropriate eye contact.  He was well 
aware of the purpose of the examination.  There were no 
abnormal involuntary movement or ticks.  His speech was 
hesitant, evasive with normal volume, and decreased 
productivity except when describing subjective symptoms.  The 
veteran was uncooperative.  He often complained in selective 
situations of difficulty with memory.  For example, he was 
unable to recall his birthplace [date] or his present 
hometown.  But when confronted with his selective memory, 
which could be interpreted by the examiners as lack of 
cooperation, immediately he was able to produce the correct 
birth date[place] as confirmed by the birth certificate and 
was capable of telling the examiner his hometown.  No 
symptoms of acute intoxication or withdrawal were noted.  
Affect was appropriate and his mood was euthymic.  There was 
no evidence of delusions or of suicidal or homicidal ideas or 
plans.  The veteran was coherent, relevant, and logical.  The 
content of his thought centered on self-pity secondary to 
economic problems.  There was no loosening of association, 
flights of idea, phobia, or panic attacks.  He complained of 
auditory hallucinations but none were active during 
examination.  The veteran was oriented in three spheres.  
Memory and concentration were preserved.  Insight and 
judgment were fair.  The veteran exhibited ability to control 
his behavior and he was not unsafe to self or others.  A 
March 2002 toxicology report was negative for cocaine, 
cannabinoids, and opiates.  The diagnoses were cannabis and 
alcohol dependence, partial remission by history 
approximately one year, (Axis I) and antisocial personality 
disorder by record (Axis II).  He was assigned GAF score of 
70.  The examiners added that the veteran's impaired family 
and occupational functioning were secondary to his Axis I and 
II diagnoses.


II. Analysis

As stated above, the veteran is claiming entitlement to a 
permanent and total disability rating for pension purposes.  
The law provides that NSC pension benefits are available to 
veterans who meet certain income and service requirements, in 
addition to being deemed permanently and totally disabled.  
38 U.S.C.A. §§ 1521, 1522 (West 1991 & Supp. 2002).  The 
issue before the Board is whether the veteran is permanently 
and totally disabled for VA pension purposes within the 
meaning of governing law and regulations.  38 U.S.C.A. §§ 
1155, 1502, 1521 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15, 4.16(a), 4.17, 
4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 (2001).

According to the law, a disability pension is payable to a 
veteran who served for ninety days or more during a period of 
war and who is permanently and totally disabled due to NSC 
disabilities not the result of his own willful misconduct.  
See 38 U.S.C.A. § 1521(a) (West 1991); see also 38 C.F.R. § 
3.301 (2001).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions, which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

There are three alternative regulations upon which a finding 
of permanent and total disability for pension purposes may be 
based.  In accordance with the VA Schedule for Rating 
Disabilities (Rating Schedule), one may establish that the 
veteran has a lifetime impairment which renders it impossible 
for the "average person" to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502.  This method requires 
rating each disability under the appropriate diagnostic code, 
and then combining the ratings to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  If a veteran suffers the permanent loss of 
the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, the veteran will be 
considered permanently and totally disabled.  See 38 C.F.R. § 
4.15.

Absent a combined 100 percent schedular evaluation, one may 
establish permanent and total disability for pension purposes 
by proving that the veteran has a lifetime impairment which 
precludes him or her from securing and following 
substantially gainful employment.  See 38 U.S.C.A. § 1502; 38 
C.F.R. § 4.17 (2001).  However, if there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
above percentage standards, a permanent and total disability 
rating for pension purposes may be granted on an extra-
schedular basis if the veteran is unemployable by reason of 
his disabilities, age, occupational background and other 
related factors.  See 38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

A review of the record discloses that the veteran is not 
presently service-connected for any disabilities.  The record 
contains evidence of NSC disabilities, predominantly 
polysubstance abuse.  In a February 1995 decision, the RO 
assigned ratings for three NSC disabilities.  It assigned a 
10 percent disability rating for antisocial personality and 
noncompensable (0 percent) ratings for claimed hearing loss 
and a claimed back condition.  It is clear from the evidence 
of record, that the psychological disorder is his main 
disability.

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1502(a) (West 1991); 
38 C.F.R. § 4.15.  Based on a review of the medical evidence, 
the Board concludes that there are no clinical findings 
indicating that the veteran's disabilities alone, save the 
polysubstance abuse and addiction, as described above, are so 
severe that they would preclude an average person from 
sustaining substantially gainful employment.  Additionally, 
there is no medical evidence indicating that the veteran had 
any other disabilities than those discussed above.  Not only 
does he fail to reach the 40 and 70 percent standards, but 
there is also no evidence that the veteran as an individual 
is impaired for life to the degree that he is precluded from 
working.  In short, the veteran's disability picture is 
clearly not representative of a total disability as 
contemplated by 38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. 
§ 4.16, the Board must consider whether the veteran is 
entitled to pension benefits based on extra-schedular 
criteria, including his disabilities, age, occupational 
history, and other related factors.  See 38 C.F.R. §§ 
3.321(b)(2); 4.17(b).  In this regard, the Board notes that 
the veteran is fifty-three years old, completed two years of 
college, and that he has previous work experience as a welder 
and mechanic.  The veteran last worked as a welder in 1977.

Finally, the veteran is not entitled to a NSC pension on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2).  After 
consideration of the veteran's disabilities, age, education, 
and occupational history, the Board is not persuaded that the 
veteran is permanently and totally disabled.  The record does 
not establish that the veteran is precluded from being 
substantially gainfully employed by reason of his non-
misconduct NSC disabilities, age, occupational background or 
other related factors.  Although the veteran does not have a 
well-established work history, this appears to be due to his 
substance abuse, rather than to any physical inability 
preventing him from obtaining employment.  He is not of 
advanced age, he has some education, and there is no 
indication he could not perform a job.  In fact, in August 
1997 and March 2002, five different VA examiners diagnosed 
that the veteran with alcohol and cannabis dependence (AXIS 
I) and antisocial personality disorder (Axis II).  They 
assigned GAF scores ranging from 65 to 70 for his Axis I and 
II disorders, indicating only mild impairment in social or 
occupational functioning.  Moreover, the March 2002 examiner 
indicated that the diagnosis of antisocial personality 
disorder was by record, that is, it was not found on 
examination in 2002.  A September 1994 VA general medical 
examiner found no physical disabilities.  Referral for 
extraschedular consideration is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for entitlement to a permanent 
and total disability rating for pension purposes.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 
4.16, 4.17.  Thus, the benefit of the doubt doctrine is not 
applicable, and the claim for a permanent and total 
disability for pension purposes must be denied.  38 U.S.C.A. 
§ 5107(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Should his overall disability picture change in the 
future, the veteran may always advance a new claim for NSC 
pension benefits.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

